Exhibit (j)(1) under Form N-!A Exhibit 8 under Item 601/Reg.S-k CONSENT OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the caption “Financial Highlights” in theProspectus and under the caption “Independent Registered Public Accounting Firm” in the Statement of Additional Information in Post-Effective Amendment Number 46 to the Registration Statement (Form N-1A, No. 33-6901) of Federated Equity Income Fund, Inc., and to the incorporation by reference of our report, dated January 25, 2011, on Federated Equity Income Fund, Inc. included in the Annual Shareholder Report for the fiscal year ended November 30, 2010. /s/ Ernst & Young LLP Boston, Massachusetts January 25, 2011
